IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JORDAN HALL,                          NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4540

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 1, 2015.

Amended Petition for Belated Appeal -- Original Jurisdiction.

Jordan Hall, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The amended petition seeking belated appeal is denied on the merits.

WOLF, BENTON, and RAY, JJ., CONCUR.